NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 21 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JULIE MATHIS,                                   No.    20-55674

                Plaintiff-Appellee,             D.C. No.
                                                2:20-cv-01921-JFW-PLA
 v.

BREW PR LLC and FREUDS,                         MEMORANDUM*

                Defendants-Appellants.

                   Appeal from the United States District Court
                      for the Central District of California
                    John F. Walter, District Judge, Presiding

                        Argued and Submitted May 6, 2021
                              Pasadena, California

Before: WARDLAW and GOULD, Circuit Judges, and DONATO,** District
Judge.

      Defendants Brew PR LLC and Freuds appeal from the district court’s sua

sponte order striking a second notice of removal, which resulted in the case being

retransmitted to the California Superior Court for the County of Los Angeles. We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable James Donato, United States District Judge for the
Northern District of California, sitting by designation.
have jurisdiction under 28 U.S.C. § 1291. We vacate the district court’s order and

remand for further proceedings.

      Defendants initially removed this case to federal court in March 2020 on the

basis of diversity of citizenship. Plaintiff did not oppose removal but the district

court sua sponte remanded the case on the ground that the complaint did not

establish diversity of citizenship. After subsequent discovery in the state court

action revealed new information pertaining to diversity of citizenship, defendants

filed a “notice of second removal” in the federal case. The district court summarily

struck the second notice on the ground that the case had previously been closed

and remanded to Los Angeles Superior Court. It retransmitted the case to the state

court, and denied a request to stay its order pending appeal.

      We have jurisdiction under 28 U.S.C. § 1291 because the order to strike

conclusively resolved the litigation in the district court. See Cal. Dep’t of Water

Res. v. Powerex Corp., 533 F.3d 1087, 1096 (9th Cir. 2008). The order did not

refer to any of the grounds for a remand authorized by 28 U.S.C. § 1447(c), and so

28 U.S.C. § 1447(d) does not bar our review. See Quackenbush v. Allstate Ins.

Co., 517 U.S. 706, 711-12 (1996). Nor did the retransmittal of the case to state

court create a bar to review. Acad. of Country Music v. Cont’l Cas. Co., 991 F.3d

1059, 1065 (9th Cir. 2021). We review the district court’s order de novo. See

Lively v. Wild Oats Markets, Inc., 456 F.3d 933, 938 (9th Cir. 2006).


                                          2                                    20-55674
      The second notice was based on defendants’ allegation of new information

gleaned from discovery. The district court was not barred from considering

whether the new information might be sufficient to establish subject matter

jurisdiction. See Reyes v. Dollar Tree Stores, Inc., 781 F.3d 1185, 1188 (9th Cir.

2015) (quoting Kirkbride v. Cont’l Cas. Co., 933 F.2d 729, 732 (9th Cir. 1991)).

The second notice did not impermissibly invite or require the district court to

revisit the prior remand order in any way. See Seedman v. U.S. Dist. Ct. for Cent.

Dist. of Cal., 837 F.2d 413, 414 (9th Cir. 1988) (per curiam); Country Music, 991

F.3d at 1064.

      The district court failed to consider the second removal notice on its merits,

namely whether defendants could properly remove on the basis of new information

about citizenship. The order to strike is vacated, and the case is remanded for

further consideration of the second removal notice.

      VACATED AND REMANDED.




                                          3                                   20-55674